


Exhibit 10.3
[pixelworkslogo.jpg]
February 22, 2012


Dear                            ;
The Compensation Committee of the Company's board has elected to award you
certain additional benefits. This letter, when countersigned and returned by
you, will establish those benefits on your behalf.
Expansion of Control Change Window.
Provisions in an agreement between you and the Company currently provide for
certain benefits to accrue, related to salary continuation and stock and option
vesting, if you are the subject of an Involuntary Termination within the
particular window that begins on the date of a Change of Control, and ends
twelve months later.
When you countersign and return this letter, that agreement will be amended as
follows: If you are the subject of an Involuntary Termination at any point
during the period beginning six months before a Change of Control and ending the
day of a Change of Control, it will be regarded, for purposes of agreements in
force between you and the Company, as if the Change of Control had happened the
day before the date of your Involuntary Termination.
Obviously if you happen to be the subject of an Involuntary Termination at a
time when no Change of Control has yet occurred, then you and we will not know
if you have earned these additional benefits until the six month period has
expired.
Therefore as of the date of an Involuntary Termination, any options that have
the potential to become vested as a result of this letter amendment, but which
have not yet vested, will be regarded as unexpired until the end of the six
month period, at which time, if no Change of Control has occurred, the options
will expire unvested. As of the date of an Involuntary Termination, you may hold
restricted stock units or other rights as to which, absent a Change of Control,
the Company would have repurchase rights, but as to which those rights have the
potential to expire or become altered as a result of this letter amendment.
Until it is known whether the status of such shares or rights has changed, they
shall not be repurchased by the Company, and all periods for exercising
repurchase rights, or related thereto, shall be tolled.
If a Change of Control occurs within those six months, the benefits due under
this letter will accrue immediately, calculated as of the original Involuntary
Termination Date. In that event:
•
Any cash severance benefit this provision triggers will be paid within thirty
days following the Change of Control.

•
The options and shares that would have vested on the date of your Involuntary
Termination if a Change of Control agreement had then occurred, will immediately
vest. You will have a minimum of six months following the Change of Control to
exercise the options (longer if a longer period would otherwise be applicable.)







--------------------------------------------------------------------------------




Reset of Amount of Cash Severance.
Your agreement also provides for payment of certain cash severance in the case
of Involuntary Termination within a window starting now six months before and
ending two years after a Change of Control. That amount (the “cash benefit
amount”) pays out in full for termination in the first twelve months following a
change of control, and is pro-rated for the non-elapsed portion of the year
(measured by whole months remaining) in the second twelve months following a
change of control.
The Company resets the cash benefit amount to equal: twelve months of salary (at
the level payable as of the date of Involuntary Termination) plus the target
bonus for you, set under the executive bonus plan adopted for and applicable to
the year of Involuntary Termination.
If you agree to amend your existing agreements to gain the benefit of these
additional benefits, please countersign below and return this letter to Steve
Moore. You may do so by PDF, fax, or hard copy.
Very truly yours,
Steven Moore,
for the Compensation Committee of the Board of Directors
Accepted:
 
Print name:
 
Date:





